                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

PHILLIP DEWAYNE STEWART                                                             PLAINTIFF
ADC #151956

VS.                                   5:18CV00241-BRW

A. GOINS, Lieutenant,
Randall Williams Unit, ADC; et al.                                               DEFENDANTS

                                            ORDER

       I have reviewed the Proposed Findings and Recommended Disposition (Doc. No. 4)

submitted by United States Magistrate Judge Joe J. Volpe and Plaintiff=s objections. After

carefully considering the objections and making a de novo review of the record, I approve and

adopt the Proposed Findings and Recommended Disposition in all respects.

       Accordingly, Plaintiff’s Complaint (Doc. No. 2) is DISMISSED without prejudice.

       I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this

Order adopting the recommendation and the accompanying Judgment would not be taken in

good faith.

       IT IS SO ORDERED this 23rd day of October, 2018.



                                             /s/ Billy Roy Wilson______________
                                             UNITED STATES DISTRICT JUDGE
